UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 17, 2009 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8725 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)Entry into Transition and Separation Agreement with President and Chief Executive Officer On September 17, 2009, WellCare Health Plans, Inc. (“WellCare”) and its wholly-owned subsidiary, Comprehensive Health Management, Inc. (“CHMI”), entered into a Transition and Separation Agreement with Heath G. Schiesser, WellCare’s President and Chief Executive Officer (the “Separation Agreement”).The Separation Agreement superseded in its entirety Mr. Schiesser’s employment agreement, dated January 25, 2008 and included as an exhibit to WellCare’s Current Report on Form 8-K filed with the U.S. Securities and Exchange Commission on January 31, 2008. Termination of Employment Mr. Schiesser’s employment with WellCare will terminate on December 28, 2009, unless terminated earlier by him or WellCare as set forth in the Separation Agreement.In addition, Mr. Schiesser will be deemed to have resigned as a member of WellCare’s Board of Directors (the “Board”) on December 28, 2009, or immediately upon any earlier termination of his employment. Benefits and Duties During Remaining Employment Term Mr. Schiesser will continue to receive his 2009 annual base salary of $400,000 through his termination date (the “Transition Period”).He also will continue to receive certain insurance, pension and fringe benefits.During the Transition Period, Mr. Schiesser will serve as WellCare’s President and Chief Executive Officer and perform all the duties and obligations reasonably associated with those positions.If during the Transition Period WellCare appoints a new President and Chief Executive Officer, Mr. Schiesser will cease serving in those positions and, if requested by WellCare, he will continue to be employed by WellCare and cooperate and assist with the transition.During this period, Mr. Schiesser will report directly to the Board and will counsel it and the new President and/or Chief Executive Officer regarding the transition. Separation Benefits If Mr. Schiesser continues to be employed by WellCare through December 28, 2009, he will be entitled to the compensation set forth below.Mr. Schiesser will also receive this compensation if he is terminated before December 28, 2009 either by WellCare for any reason other than for Cause or by Mr. Schiesser for Good Reason, or due to death or Disability (each as defined in the Separation Agreement). Base Salary and Cash Separation Payment WellCare has agreed to pay Mr. Schiesser a bonus for 2009 of $800,000 and a cash separation payment of $1.2 million.These amounts will be payable to Mr. Schiesser in a single lump sum within ten days following his execution of a Waiver and Release Agreement in the form attached to the Separation Agreement. If Mr. Schiesser is terminated prior to December 28, 2009, WellCare will continue to pay his base salary from the termination date through December 28, 2009. Equity Awards Assuming Mr. Schiesser’s employment continues through December 28, 2009, and except as discussed below, 76,272 shares of restricted stock and 135,627 stock options will accelerate and become fully vested on the date Mr. Schiesser’s employment terminates.In the event of a Change of Control of WellCare (as defined in the Separation Agreement) or termination by reason of death or Disability, all of Mr. Schiesser’s outstanding unvested equity awards will accelerate and become fully vested immediately prior to such Change of Control or as of the date of death or Disability, as applicable. 2 Other Benefits; Gross-Up Payment For a period of 24 months following Mr. Schiesser’s termination (12 months, in the case of termination by death or Disability), WellCare will continue to provide medical, dental, and vision care and life insurance benefits to him and/or his family equal to those otherwise available to
